Citation Nr: 1548426	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a multi-joint disability, to include the bilateral hands and fingers, the hips, and the upper and lower extremities, and to include gouty arthopathy, tophaceous gout, and myalgia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the claim on appeal.

Please note that this is a completely virtual case. This claim was remanded for further development in December 2013 and February 2015. A review of the record shows that the RO has complied with all remand instructions to include providing a VA examination in February 2014 and issuing a supplemental statement of the case.


FINDINGS OF FACT

1. The Veteran's treatment records are negative for gout, myalgia, joint paint, bilateral hand, and bilateral hip conditions.

2. The earliest post-service clinical evidence of such disabilities is from years after separation from service.

3. The most probative evidence of record weighs against a finding that the Veteran has multi-joint disability, to include the bilateral hands and fingers, the hips, and the upper and lower extremities, and to include gouty arthopathy, tophaceous gout, and myalgia casually related to, or aggravated by, service


CONCLUSION OF LAW

The criteria for service connection for multi-joint disability, to include the bilateral hands and fingers, the hips, and the upper and lower extremities, and to include gouty arthopathy, tophaceous gout, and myalgia have not been met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015). To this end, the Veteran was provided this required notice and information in a March 2012 letter. He has not alleged any notice deficiency during the processing or adjudication of this claim, certainly none that is unduly prejudicial, meaning more than harmless or outcome determinative of this claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA further provides that VA has a duty to assist in developing a claim. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). This duty also has been satisfied. The Veteran's service treatment records (STRs) have been obtained and associated with his claims file for consideration. There are no outstanding records that he has requested VA to obtain or that are potentially relevant to his claim. He was provided a VA compensation examination in July 2015. The report in this examination is adequate for adjudication of this claim. Barr v. Nicholson, 21 Vet. App. 303 (2007). The examiner conducted a complete examination accompanied by comprehensive review of the Veteran's medical history, and most importantly rendered the necessary opinions and provided the required explanatory rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Legal Criteria 

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing entitlement to service connection on a direct-incurrence basis requires having competent and credible evidence showing: (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has claimed he has a multi-joint disability, to include the bilateral hands and fingers, the hips, and the upper and lower extremities, and to include gouty arthopathy, tophaceous gout, and myalgia due to his military service. For the reasons below, the Board finds that service connection is not warranted.

An essential element of a claim for service connection is evidence of a current disability. The claims folder reflects that the Veteran has been diagnosed with gout, degenerative arthritis of the bilateral hand, osteoarthritis of the bilateral hip, and myalgia. (See February 2014 VA medical examination). Based on the above, the current disability essential element has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs are negative for any complaints of, or treatment any joint condition. On the contrary, the claims folder reflects that upon separation from service, the Veteran reported no history of swollen or painful joints or foot trouble. (See August 1982 report of medical history). Further, the Veteran's separation examination reflects the Veteran with normal upper and lower extremities. (See August 1982 report of medical examination).

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below, that the competent, credible evidence of record is against such a finding. 

The claims folder reflects that the Veteran statements have been inconsistent in regard to the onset of his claimed condition. Initially the Veteran alleged the onset of his bilateral hand condition was within one year after separating service. (See June 2012 Statement in Support of Claim). Later, the Veteran asserted his bilateral hand pain began in service. (See November 2012 Notice of Disagreement). However, during the February 2014 VA examination, the Veteran is noted as stating that his gout symptoms and hand pain began in the late 1980s. The Veteran later contends that his hand and his hip condition began in service. (See July 2015 Statement in Support of Claim). The Board finds the objective clinical evidence contemporaneous to service more probative than the Veteran's inconsistent lay statements made approximately 30 years later for compensation purposes.

The Veteran has claimed his gout, bilateral hand and hip condition began during service. However, the earliest clinical record of the Veteran being treated for gout and myalgia is in February 2007, almost 25 years after separation (See February 2007 private medical records). The Board notes the Veteran contentions that he received treatment for his right hip, feet, and hands in the 1980s. However, the Veteran admits that those treatment records no longer exist.

Taking into consideration the Veteran's STR's, to include his separation examination, his post-service medical records, and his post-service claims of having hand and hip pain in service, the Board finds the Veteran's inconsistent lay statements in regards to the onset of his claimed condition to be less than credible. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

In a February 2014 VA examination report, the examiner concluded that the Veteran's multi-joint disability, to include the bilateral hands and fingers, the hips, and the upper and lower extremities, and to include gouty arthopathy, tophaceous gout, and myalgia is less likely as not incurred in or caused by his military service. The examiner explained that the medical records are void of any treatment or complaints of the Veteran's claimed condition. Further, the examiner explained that the medical evidence reflects that the Veteran's myalgia is consistent with adverse drug side effects from statin drugs that are used to treat an unrelated condition more than twenty years post service. This medical determination coupled with the August 1982 report of medical examination in the Veteran's STRs is more probative than the Veteran's assertion in regards to whether a causal nexus exist.

The only clinical etiology opinion with regard to the Veteran's claimed condition is against a finding that Veteran's multi-joint disability, to include the bilateral hands and fingers, the hips, and the upper and lower extremities, and to include gouty arthopathy, tophaceous gout, and myalgia are causally related to active service. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of gout, myalgia, and multi-joint disabilities for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a multi-joint disability, to include the bilateral hands and fingers, the hips, and the upper and lower extremities, and to include gouty arthopathy, tophaceous gout, and myalgia is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


